PEK CURIAM.
The facts in this case raised the question whether a prisoner might, with the consent of the Attorney General, while serving sentence imposed by a District Court of the United States, be lawfully taken on a writ of habeas corpus, directed to the master of the House of Correction who, as federal agent under a mittimus issued out of said District Court, had custody of such prisoner, into a state court in custody of such master and put to trial upon indictments there pending against him. On November 29, 1921, this question was certified to the Supreme Court under section 239 of the Judicial Code (Comp. St. § 1216). The Supreme Court answered this question in the atnrmative in an opinion of March 27, 1922, Ponzi v. Fessenden et al., 257 U. S. -, 42 Sup. Ct. 309, 66 L. Ed. -, and by mandate dated May 12, 1922, directed this court to take further proceedings in conformity with said opinion. Pursuant thereto the decree of the District Court, dismissing the petition and denying the writ, is affirmed, with costs to the appellees.